DETAILED ACTION
The following is a Non-Final office action in response to communications received on 1/27/2021.  Claims 1, 7-8 and 10 have been amended.  Claims 21-28 have been added.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the claim objection set forth in the office action dated 10/1/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-23 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsalidis (U.S. Publication No. 2013/0047539).
Regarding claim 1, Katsalidis discloses a method of constructing a modular building, said method comprising the following sequential steps: (a) constructing a multi-floor building frame (Fig. 1) by connecting a plurality of like open topped-trays (12, Fig. 4) and a plurality of column assemblies (Figs. 1 and 6), with said plurality of like open topped-trays forming floors and said plurality of column assemblies separating the floors; (b)    assembling a walls or a walls formwork (4400, Fig 43)to said multi-floor 
Regarding claims 2 and 22, Katsalidis discloses wherein said plurality of column assemblies are hollow (6, Figs. 5-6) and said wet concrete is also poured therethrough (Para [0132]).
Regarding claims 3, 23 and 27, Katsalidis discloses wherein said walls formwork (4404, 4406, Fig. 3) are hollow and said wet concrete is also poured therethrough (Para [0196)]).
Regarding claim 6, Katsalidis discloses wherein said wet concrete is poured into each of said plurality of like open topped-trays and then allowed to cure (Para [0121]).
Regarding claim 7, Katsalidis discloses wherein said wet concrete is poured into a first section of said plurality of like open topped-trays, wherein said first section of said plurality of like open topped-trays is allowed to cure, and then said wet concrete is poured into the remainder of said plurality of like open topped-trays, and wherein said remainder are allowed to cure (Para [0128]-[0129]).
Regarding claim 8, Katsalidis discloses wherein said wet concrete is poured into said plurality of like open topped-trays progressively, which wherein said plurality of like open topped-trays are progressively allowed to cure (Para [0128]-[0129]).
Regarding claims 9 and 21, Katsalidis discloses wherein said plurality of like open topped-trays (12) are tensioned before being constructed into said multi-floor building frame (Para [0194]) so as to deform said plurality of like open topped-trays, whereafter the filling of said plurality of like open topped-trays with concrete flattens said plurality of like open topped-trays (The concrete slab 4402 in a planar which the 
Regarding claims 10 and 26, Katsalidis discloses wherein bracing is attached to the exterior of said modular building (Para [0208]).  The Examiner considers the back propping to be equivalent to bracing that is placed on the exterior of the forms for additional support. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. Patent No. 8,844,223).
Regarding claim 1, Zhong discloses a method of constructing a modular building (Figs. 97-114), said method comprising the following steps:(a) constructing a multi-floor building frame (Fig. 114) by connecting a plurality of like open topped-trays (92, Figs. 102-103) and a plurality of column assemblies (approximate 86, Fig. 99), with said plurality of like open topped-trays forming floors and said plurality of column assemblies separating the floors (Figs. 102, 103); (b) assembling a walls or a walls formwork (74, Fig. 102) to said multi-floor building frame; and (c) pouring wet concrete into said open topped-trays to form said modular building (Col. 27, lines 1-8).  Zhong does not disclose the method being performed in the sequential order as claimed. However, Zhong does disclose that various modifications may be made without departing from the scope and 
Regarding claim 2, Zhong discloses said plurality of column assemblies (approximate 86, Fig. 99) are hollow and said wet concrete is also poured therethrough (Col. 27, lines 1-8).
Regarding claim 3, Zhong discloses said walls formwork (74) are hollow and said wet concrete is also poured therethrough (Figs. 100, 101; Col. 27, lines 1-8).
Regarding claim 4, Zhong discloses a roof structure (532, Fig. 114) is assembled to said multi-floor building frame.
Regarding claim 5, Zhong discloses said roof structure (532) being assembled to said multi-floor building frame as set forth above, but does not specifically disclose the roof being assembled prior to the pouring of said wet concrete.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have placed the roof prior to pouring wet concrete at least at the parking slab or basement slab since it is industry standard to allow utilizes/drains to be installed, backfill to settle and reduce the amount of water that enters and needs to be pumped out. 
Regarding claim 6, Zhong discloses said wet concrete is poured into each of said plurality of like open topped-trays and are cured (Col. 27, lines 7-8), but does not disclose that each floor is poured all at once and cured.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have constructed a modular building in a variety of sequential steps including one whereby each story was formed prior to the pouring of concrete as great alternative to help minimize cold joints and to help complete the project ahead of schedule by allowing concrete to be continuously poured in the event any excess of time and material is available after each pour. 
Regarding claim 7, Zhong discloses said wet concrete being poured, but does not disclose the concrete being poured into a first section of said plurality of like open topped-trays, which said first section of said plurality of like open topped trays is allowed to cure, and then said wet concrete is poured into the remainder of said plurality of like open topped-trays, and which said remainder are allowed to cure. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have known to pour concrete in sections and allow it to cure as an industry standard to avoid cracks and the ease of workability. 
Regarding claim 8, Zhong discloses said wet concrete is poured into said plurality of like open topped-trays as set forth above, but does not disclose it being poured progressively and are progressively allowed to cure.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have progressively poured the concrete and allow it to cure, especially in the cases of 
Regarding claim 9, Zhong discloses said plurality of like open topped-trays, but does not distinctly disclose the trays being tensioned before being constructed into said multi-floor building frame so as to deform said plurality of like open topped-trays, whereafter the filling of said plurality of like open topped- trays with concrete flattens said plurality of like open topped-trays and induces post tensioning strengthening therein.  However, Zhong teaches it is known to have at least ports of the building in pretension prior to pouring (Col. 16, lines 37-39).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have pre-tensioning at any portion of the building prior to pouring concrete to produce a structure with higher strength properties as well as for post-tensioning strengthening to be induced as a result of the force of concrete upon the tray and structure. 
Regarding claim 10, Zhong discloses wherein bracing (222, Figs. 46-49) is attached the exterior of said modular building.

Claims 4-5, 24-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsalidis (U.S. Publication No. 2013/0047539).
Regarding claims 4-25, 24-25 and 28, Katsalidis discloses the multi-floor building (Fig. 1_ as set forth above, but does not disclose a roof structure assembled to said multi-floor building frame and prior to the pouring of the wet concrete.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have assembled a roof structure to a multi-floor building frame prior to . 

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive or are moot because the new ground of rejection(s) set forth above.   In regard to Applicant’s argument that Zhong fails to teach “open-topped trays”, Examiner respectfully disagrees.  Applicant, has not sufficiently set forth structural limitations that distinguishes the tray as claimed from the tray disclosed by Zhong.  The Examiner argues that any structure with a surface whether flat or depressed that has an open or exposed upper surface can serve as a tray and has the capability of functioning as the same.  Therefore, the Examiner maintains that Zhong teaches and teaches an “open-topped tray” as claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/           Examiner, Art Unit 3633